Citation Nr: 9915362	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from April 1966 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This appeal was 
last before the Board in April 1996, when it was remanded to 
the RO for specified further development.   


REMAND

This appeal was remanded in April 1996, to obtain VA medical 
records pertinent to the claim.  As a result, outpatient and 
inpatient treatment records have been received from the VA 
Medical Centers in West Los Angeles (Brentwood [Wilshire 
Boulevard] and Wadsworth divisions), CA; and in Allen Park 
and Ann Arbor, MI; as well as the VA Outpatient Clinic in 
Austin, TX.  Either a negative response, or no response at 
all, has followed the RO's multiple inquiries to the VA 
Medical Centers located in Sepulveda, "Northridge" and Long 
Beach, CA; Dayton, OH; and Fort Harrison, MT.  

In his November 1998 response to the October 1998 
supplemental statement of the case, the appellant seems to 
view the RO actions as somehow inadequate to fulfill VA's 
duty to assist him in the development of his claim.  The 
Board cannot agree.  It is not at all clear what more the RO 
could do to obtain additional VA medical records relevant to 
this appeal.  The appellant is advised that the duty to 
assist in the evidentiary development of a claim "is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the appellant is advised that, if he believes that 
additional medical records (especially additional VA medical 
records) not already of record are outstanding and relevant 
to his claim, he must obtain and submit such records on his 
own or provide the RO with enough specific information (and 
any necessary release authorizations) so they may locate and 
obtain such evidence.  Likewise, the appellant is always free 
to submit additional argument or evidence in support of his 
contentions, and he is invited to submit competent medical 
evidence or opinion to support his contentions.  


On the other hand, the Board also specifically directed in 
the April 1996 remand that the RO was to obtain a medical 
opinion as to the "degree of probability, if any, that any 
low back disability currently present is related to service 
or to any incident in service."  Unfortunately, neither 
reports of VA medical examination accorded the appellant in 
March 1998 or in November 1996 reflect the requested medical 
opinion.  The Board observes in connection with this case 
that the U. S. Court of Appeals for Veterans Claims (the U. 
S. Court of Veterans Appeals prior to March 1, 1999) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly another remand is unavoidable in this case, which 
requires the following further action:  

1.  The RO should return the claims file 
to the VA physician who examined the 
appellant in March 1998 and November 1996 
(or to another VA physician if the former 
examiner is no longer available) with the 
request that, based on a thorough review 
of the material in the claims file: (a) 
The identity of any chronic low back 
disability[ies] currently experienced by 
the appellant be clarified, especially 
whether the appellant currently has 
ankylosing spondylitis; and (2) The 
medical opinion requested by the Board 
concerning the etiology of any current 
low back pathology, especially any 
relation to military service or to an 
event therein, be provided.  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for a 
chronic low back disability.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).










